                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION


LIONELL WEST                                      §

VS.                                               §                CIVIL ACTION NO. 9:18-CV-90

THE TEXAS DEPARTMENT OF                           §
CRIMINAL JUSTICE, et al.,

                  MEMORANDUM OPINION AND ORDER
  OVERRULING OBJECTIONS AND ADOPTING REPORT AND RECOMMENDATION
       Plaintiff, Lionell West, a prisoner currently confined at the Polunsky Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against defendants The Texas Department of Criminal

Justice, Transportation Officers FNU Brown, John Doe 1, and John Doe 2.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends this action be dismissed without prejudice as repetitious.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the records, and pleadings. Plaintiff filed

objections to the Report and Recommendation of United States Magistrate Judge. This requires a

de novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV.

P. 72(b).

       As outlined by the Magistrate Judge, a review of the present complain reveals it is identical

in substance and form to the complaint also filed by plaintiff in Civil Action No. 9:17cv158 (E.D.

Tex.). The latter case is currently pending before this Court.
                                           ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ADOPTED.

A Final Judgment will be entered in accordance with the recommendations of the Magistrate Judge.


            So ORDERED and SIGNED January 3, 2019.


                                    ___________________
                                     Ron Clark
                                     Senior District Judge




                                               2
